Citation Nr: 1544260	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for plantar fasciitis.

4.  Entitlement to service connection for hypoplasia and muscle deficiencies of the right upper extremity and chest.

5.  Entitlement to service connection for hallux valgus.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for DDD of the lumbar spine, headaches, plantar fasciitis, and hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's June 1970 entrance examination demonstrates that hypoplasia was noted at the time of entry into active military service. 

2.  Based on the probative evidence of record, the preponderance of the evidence is against finding that the Veteran's hypoplasia undergoing a permanent increase in severity during military service.


CONCLUSION OF LAW

Hypoplasia was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a VCAA notice letter was sent to the Veteran in August 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in April 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his hypoplasia in February 2013.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.
II.  Legal Criteria
Service Connection
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Presumption of Aggravation

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014), 38 C.F.R. § 3.304(b) (2015).  Only such conditions recorded in an examination report are considered as "noted" at service entrance.  38 C.F.R. 
§ 3.304(b) (2015).  A pre-existing disease would be considered to have been aggravated during active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306 (2015). 

If the disorder was clinically noted on examination for entrance to service, the Veteran cannot bring a claim for service connection for this disorder on a direct-incurrence basis, but he may bring a claim for service-connected aggravation of his claimed disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  In this regard, a flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97   (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (noting that evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If the disorder was noted at entrance, the burden is on the Veteran to show a chronic worsening of the pre-existing disorder.  See Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran asserts that his hypoplasia should be service connected.  

The Board notes that on the Veteran's June 1970 Report of Medical examination for induction, the examiner noted that the Veteran's lungs and chest were abnormal.  Additionally, the examiner noted that the Veteran had congenital observable right pectoralis.  In an October 1970 physical profile record, it was noted that the Veteran had muscular hypoplasia of the right arm.  The Board has determined that the Veteran's hypoplasia was clinically noted on examination for entrance to service and the Presumption of Soundness does not apply.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

A September 1970 STR noted that the Veteran requested to see a doctor and to be put on a permanent profile because of his hypoplasia.  Another September 1970 STR noted that the Veteran's chest had an underdeveloped pectoralis on the right side that caused him anxiety and pain.  An October 1970 STR noted that the Veteran's right arm, shoulder, and musculature were smaller than his left side.  

In a February 2013 Compensation and Pension (C&P) examination report, the examiner noted that he had reviewed the Veteran's claims file.  The examiner noted that the Veteran was born with weak muscles in his right upper extremity and right upper chest.  The examiner opined that it was at least as likely as not that the Veteran's hypoplasia and muscle deficiencies of the right upper extremity and right chest were related to his hypoplasia complaints and treatment in service.  The rationale was that the Veteran had hypoplasia and muscle deficiencies since childhood, had them during active service, and had them currently.  

The examiner went on to opine that it was less likely than not that the Veteran's military service permanently aggravated his hypoplasia.  The rationale provided was that the Veteran's muscle condition had not changed over the years, based on the Veteran's history and medical records.  The examiner concluded that it was more likely that the Veteran's current condition was solely due to the natural progression of his condition as well as other factors unrelated to military service.

The Board has not overlooked the Veteran's statements with regard to his hypoplasia and muscular deficiency.  In an undated statement, the Veteran wrote that when he was inducted into the military, it was pointed out that he had a muscular deficiency.  He noted that during his service, he continually brought his medical condition to the medical examiners who ignored him.  The Veteran wrote that while the Army refused to give him a medical discharge, it compromised by changing his Military Occupational Specialty to a computer operator.  The Board notes that the Veteran has never asserted that his hypoplasia condition worsened or was aggravated by active duty.

In an undated statement, the Veteran's spouse wrote that he had daily pain and was often unable to help himself.  She wrote that she had to assist the Veteran in dressing himself, clearing snow, tarring the driveway, cleaning leaves from the gutters, mowing the yard, raking leaves, and other household chores.  The Veteran's spouse noted that because of the Veteran's hypoplasia, she had to carry heavy items.

The Board notes that the Veteran and his spouse are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran or his spouse are competent of discerning whether his hypoplasia was permanently aggravated beyond the natural progress of the disease, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the February 2013 examiner have been accorded greater probative weight and weigh heavily against the lay statements.

Based on the above analysis, and the negative aggravation opinion provided by the February 2013 C&P examiner, the Board concludes that the preponderance of the evidence is against granting service connection for hypoplasia.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hypoplasia and muscle deficiencies of the right upper extremity and chest is denied.


REMAND

Concerning the issue of entitlement to service connection for DDD of the lumbar spine, the Board notes that there is a November 1969 letter from the Veteran's private physician, before the Veteran entered active service, noting that the Veteran had symptoms of spasticity and rigidity of the cervico-thoracic spine, contusions and spasticity of the lumbosacral area, and spasticity and rigidity along the nape of the neck, radiating to the sternomastoid muscles.  The Veteran was diagnosed with a severe whiplash injury of the cervical thoracic area and a lumbosacral sprain.  Despite this, on the Veteran's June 1970 Report of Medical Examination for induction, the Veteran's back was noted to be normal.

Shortly after entering active service however, a July 1970 STR noted the Veteran complained of pain in the lower part of his back.  In a January 1971 consultation report, the examiner noted that that the Veteran had curvature of his back since June 1969 and that he experienced a gradual onset of lumbar back pain.  The examiner noted that the Veteran experienced intermittent back pain that was aggravated by exercise.  The examiner reported that the Veteran had mild lumbar dorsal scoliosis.  

In a February 2013 C&P examination report, the Veteran was noted to have been diagnosed with DDD of the lumbar spine in 1988.  The examiner noted that the Veteran had constant low back pain starting five years ago.  X-rays and an MRI taken in 2010 showed bulging discs in the lumbar spine.  The Veteran reported no history of injury to his back.  The examiner opined that it was less likely than not that the Veteran's current lumbar disease was related to his in-service back pain.  The rationale was that the Veteran had a backache in 1988 and the MRI at the time was normal.  The examiner opined that because the lumbar arthritis developed only a few years ago, it was unrelated to service.

In an undated statement, the Veteran wrote that he was diagnosed with scoliosis during active service.  Since that time, he wrote that he had been "plagued" by sporadic chronic back problems.  

The Board notes that the February 2013 C&P examination report never addressed the November 1969 letter from the Veteran's private physician, or the fact that the Veteran was diagnosed with scoliosis.  The Board finds the February 2013 C&P examination report to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  A remand is necessary to afford the Veteran a new examination to determine if his scoliosis was aggravated by active service and if his current DDD of the lumbar spine is etiologically related to active service.

Concerning the issue of entitlement to service connection for headaches, the Board notes that the Veteran has never had a C&P examination.  In an undated statement in support of claim, the Veteran wrote that his headaches started in 1970 during active service.  He never sought medical treatment and instead took aspirin.  He reported that his headaches became more frequent and by 1974, he had one continuous "24 hour, 7 day a week" headache.  

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veterans competent and credible statements of having headaches since 1970 fulfill the first three McClendon requirements.  Thus, a VA examination is necessary to determine the etiology of the Veteran's headaches.

Concerning the issues of entitlement to service connection for plantar fasciitis and hallux valgus, the Board notes that a March 1970 letter from the Veteran's private podiatrist, before the Veteran entered active service, noted that the Veteran had a history of painful heels whenever he stood for any length of time or walked any distance.  The private podiatrist noted that the Veteran had a long narrow foot with a minimum of fatty padding on his soles.  The heels were prominent with the fatty padding and were very flabby.  X-ray interpretations of the Veteran's foot revealed a very high arch type foot, pes cavus, with an arch involvement and hammertoes.  The Veteran was diagnosed with traumatic periostitis of the right and left heel, brought on by strain of plantar fascia, associated with marked pes cavus and abnormal weight bearing on the plantar surface of the heels.

On the Veteran's June 1970 Report of Medical Examination for induction, the examiner noted that the Veteran's feet were abnormal and that he had hammertoes.  A November 1970 consultation report noted that the Veteran had loss of plantar fat pad with painful plantar callus.  A November 1970 STR noted that the Veteran had past medical problems with his feet.  Upon examination, it was noted that the Veteran had a pes cavus type foot with plantar callouses and pronation on weight bearing.  A December 1970 STR noted that the Veteran was given a low quarters profile as well as slides and pads in his shoes.  

In an undated statement, the Veteran wrote that when he entered active service, it was pointed out that he had a number of foot ailments.  Because of the nature and structure of his feet, special shoes and boots were ordered for him, but they did not relieve his foot pain.  The Veteran noted that standing in one spot for more than ten minutes caused him excruciating pain in both legs all the way up to his knees.  He wrote that he brought this to the attention of the medical staff repeatedly but was given an Article 15 for falling out of formation during a company inspection.  The Veteran noted that because of his foot conditions, he had a serious fall and back contusions trying to avoid landing on his feet during Basic Training.  He was assigned to the top bunk of his bed and in an attempt to get out of the bunk without jumping to the floor he attempted to slide out of the bunk on his back until his feet touched the floor.  During this attempt, he fell and hit his shoulder, twisting his back.  During Basic Training and AIT, the Veteran's feet "took a severe beating and pounding."  He wrote that the long marches, standing in formation, and prolonged standing made his feet extremely sore and may have contributed significantly to his condition worsening.

In a February 2013 C&P examination report, the examiner noted that the Veteran was diagnosed with plantar fasciitis in 2012 and hallux valgus in 2013.  The examiner opined that it was less likely than not that the Veteran's current foot pain was related to service.  The rationale provided was that the Veteran had mild intermittent foot pain all his life and during service.  The examiner noted that the Veteran's severe foot pain started nine months ago and that he had recurrent plantar fasciitis.  The examiner further noted that this had not been aggravated beyond normal progression since active service.

The Board notes that the February 2013 C&P examiner never addressed the March 1970 letter from the Veteran's private podiatrist, never addressed the Veteran's diagnosis of hammertoes upon induction, and seems to have completely ignored the Veteran's competent and credible lay statements of foot pain during active service and that his condition worsened.  The examiner's opinion is conclusory and no real rationale is provided.  

The Board finds the February 2013 C&P examination report to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  A remand is necessary to afford the Veteran a new examination to determine if his plantar fasciitis and hallux valgus are etiologically related to service or if his foot pain and hammertoes in service were permanently aggravated beyond the natural progress of the disease.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his back, headaches, and feet.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back condition found.  The claims folder must be made available to the examiner and he or she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination, which should be considered and documented in the examination report.  The Board notes that the Veteran's lay statements have been deemed credible.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.

a. Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's back condition existed prior to his entrance into active service?

b. If the Veteran's back condition clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that his back condition was NOT aggravated by active service?


c. If the Veteran's back condition did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably aggravated by service, is it at least as likely as not (a 50 percent probability or greater) ) that any diagnosed back condition is related to an injury, illness, or event sustained during active service.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed headaches.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should attempt to reconcile all other evidence and opinions of record.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed headaches were incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding the continuity of symptomatology.

4. Schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed foot condition.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  
The examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater), that the hammertoes noted at the time of the Veteran's enlistment examination increased in severity during his period of active service.  A complete explanation for the opinion must be provided.

b. If it is determined that the hammertoes noted at entry increased in severity during service, was any increase clearly and unmistakably (obvious, manifest, and undebatable) due to the natural progress of the disease.  

Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  A complete explanation for the opinion must be provided.

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's plantar fasciitis and hallux valgus were incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding the continuity of symptomatology.

5. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

7. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

8. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


